Citation Nr: 1312520	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cold injury of the feet.




WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran perfected his appeal in this case in March 2010.  At that time, his claim also included the issues of entitlement to service connection for hypertension and entitlement to nonservice-connected disability pension benefits.  The Veteran's attorney representative withdrew the two issues from the current appeal by way of a written submission in October 2010.  See 38 C.F.R. § 20.204 (2012).  Accordingly, those issues are not before the Board for appellate review.

The Veteran's attorney withdrew her representation in this case by way of a letter dated in September 2012.  The Veteran has not obtained new representation in this case.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in February 2013.  


FINDING OF FACT

The Veteran does not have a cold injury of the feet related to service.


CONCLUSION OF LAW

A disability of cold injury of the feet was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Notice should also explain how VA assigns effective dates for benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran submitted his claim for service connection in January 2008.  The RO wrote to the Veteran in February 2008.  He was provided with notice on how to substantiate his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical evidence that he had.  He was also afforded the notice required in Dingess.

The Veteran did not respond to the letter.  VA medical records were developed and the Veteran was afforded a VA examination prior to the denial of his claim in August 2008.

The Veteran submitted his notice of disagreement (NOD) in July 2009.  The Veteran was issued a statement of the case in March 2010 and perfected his appeal that same month.  He was represented by an attorney during this period of time.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the necessary information on how to substantiate his claim for service connection and given examples of the types of evidence that would be beneficial in that endeavor.  He was asked to submit evidence or identify evidence that the RO could obtain on his behalf.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  His service treatment records (STRs) were obtained and associated with the claims folder.  VA records were also identified by the RO and obtained.  Records from the Social Security Administration (SSA) were also obtained.  The Veteran submitted VA treatment records and submitted duplicate copies of the medical evidence from his SSA claim.  

The Veteran had an informal conference with the decision review officer (DRO) in October 2010.  He also testified at a video conference hearing in February 2013.  At his video conference hearing the Veterans Law Judge identified the issue on appeal.  The elements necessary to establish service connection were clearly set forth.  As the Veteran was not represented at the hearing, he was questioned regarding his treatment in service, his claimed symptoms since that time and about evidence of record he felt supported his claim.  The Board finds that the Veterans Law Judge provides the Veteran with a discussion of the issue on appeal and the evidence necessary to establish service connection and the evidence of record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c) (2012).  

The Veteran was afforded a comprehensive examination in June 2008.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disability.  

The Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

I.  Background

The Veteran served on active duty from June 1973 to June 1977.  He submitted his original claim for VA disability compensation benefits in January 2008.  At that time he maintained that he suffered cold injuries to his feet during service that resulted in neuropathy.  He noted he was treated in service for the claimed disability.  He further noted that he had received treatment from VA from 1998 to the present.

The Veteran's STRs show that he was seen December 9, 1974, with a complaint of cold injury to both feet.  The treatment entry noted that the Veteran developed cold injury while on a field exercise on December 8, 1974.  The entry further noted the Veteran's feet were only mildly involved.  There were no blisters and only slight swelling.  The impression was mild frostbite and the plan was for the Veteran to use warm soaks on his feet and be limited to quarters for 72 hours.  

The Veteran was reassigned to Germany.  He again complained of cold injury to his feet in November 1975.  The clinical entry from November 21, 1975, noted that the Veteran complained of frostbite to both feet.  A history of mild frostbite in December 1974 was noted.  The Veteran reported that he experienced numbness in both feet the day before.  The physical examination recorded that the Veteran's circulation and skin tone were good.  There were no signs of frostbite and no problems at the present time.  A second entry, dated November 26, 1975, noted that the Veteran should not go to a training exercise.  

There were no entries describing any additional complaints or treatment related to the Veteran's feet.  He had a separation physical examination in February 1977.  No abnormalities of the feet or nervous system were noted on the examination.  The Veteran signed a statement in June 1977 that he had not had any changes in his medical condition since his physical examination.

As noted, the Veteran submitted his claim for benefits in January 2008.

VA records, for the period from February 2006 to September 2007, were obtained.  The records documented the Veteran as having diabetes mellitus and gout.  He was also noted to have peripheral neuropathy.  Because of his diabetes, the records reflect a number of diabetic foot examinations.  The reports show that the Veteran's feet were visually checked and tested for sensation and circulation.  The several foot examinations in the entries noted normal visual examinations as well as normal foot sensation and normal pulses.

The Veteran was afforded a VA examination in June 2008.  The examiner noted that he had reviewed the claims folder.  He cited to the two STR entries regarding the Veteran being seen for complaints of cold injury in service.  The examiner said there were no documented complaints of foot numbness in the post-service medical records until a VA entry from September 10, 2003.  The examiner noted that the Veteran had been diagnosed with diabetes for several years by that time.  He also said that it was noted that the Veteran's diabetes was out of control at that time and he cited to several laboratory findings in support of that statement.  He noted the Veteran was seen in the podiatry clinic for a foot examination and that there was no mention of cold injury by the Veteran.  

The Veteran reported to the examiner that he experienced a constant burning and swelling of his feet now and that the burning sensation began about 10 years earlier.  The examiner noted that this was not documented in the treatment records.  The Veteran also reported having gout in his feet, knees, wrists, elbows and shoulders.  The Veteran said that his symptoms of cold injury in service had never really gone away and that he had experienced moderate to severe pain in his feet over the years.  The examiner noted that the Veteran had had frequent foot exams over the years but the peripheral neuropathy was not noted for the period claimed by the Veteran.  

The Veteran reported a history of a loss of his toenails.  In that regard, the examiner said that the nail on the right great toe was missing and the nail on the left great toe was re-growing.  The examiner listed the results of reflex testing of the lower extremities and that they were all 2+.  A value indicated as normal in the examination report.  The Veteran was also said to have normal pulses in both lower extremities.  X-rays of the feet were interpreted to show minimal degenerative change in the metatarsophalangeal joint in the left great toe with no other significant degenerative changes noted.  

The examiner provided a diagnosis of "frost nip."  He said this was diagnosed as mild frostbite in service but by today's criteria there were no findings severe enough for a diagnosis of frostbite or even severe frost nip.  The examiner said that the Army surgeon that evaluated the Veteran's feet and made the diagnosis also suggested the Veteran to have warm soaks.  The examiner said that, with frostbite, this would cause severe pain.  He stated that cold water until the tissue is thawed would be the proper treatment.  The examiner added that, assuming the Veteran did as he was told and there were no follow up examinations, he had to conclude that the diagnosis in service was actually frost nip as no thaw was needed.  He also said that there were no significant residuals from the Veteran's injury in service.  

The examiner provided an assessment of peripheral neuropathy of the feet.  He said it was mild in severity.  He cited to a VA podiatry entry from October 7, 2003, that recorded a history of pain in the toes, with burning and numbness for about six months.  The examiner said there is a clinical note for the referral to the podiatry clinic that the symptoms had been present for about three months.  The examiner stated that there was no current evidence of any residual of the cold injury experienced in service.  He further stated it was at least as likely as not that the Veteran's peripheral neuropathy was related to the Veteran's nonservice-connected diabetes mellitus.

The Veteran's claim for service connection for cold injuries of the feet was denied in August 2008.  As noted, the Veteran submitted his NOD in July 2009.  

The Veteran's records from the SSA were received in February 2010.  The records show the Veteran was determined to be disabled for SSA purposes as of January 1999.  His primary disability was diabetes mellitus and his secondary disability was listed as affective or mood disorders.

The SSA records included VA treatment records for the Veteran from November 1998 to October 2003.  An entry from November 1998 noted that it was an initial entry for the Veteran to establish VA healthcare.  This is in keeping with the Veteran's self-report of beginning his VA healthcare in 1998 when he submitted his claim.  The initial November 1998 entry noted that the Veteran received treatment for gout from his local medical doctor.  No history of cold injury of the feet was provided by the Veteran at that time.  The initial entries from 1998 and 1999 did not record any findings to show problems with the Veteran's skin or hair on his feet or problems with his toenails related to residuals of cold injury.  

The records reflect that the Veteran was started on oral medication for his diabetes in December 1999.  There were a number of entries in 2000-2003 regarding diabetic foot examinations.  None of those entries documented findings to show problems with the hair or skin of the feet or loss of toenails on a regular basis.  Moreover, there was no mention of any prior cold injury that would contribute any symptoms experienced by the Veteran.  An entry from February 2001 noted that the Veteran reported a negative history for foot ulcers.  He denied any change in sensation or weakness in his feet or having any pain in his legs or feet during or after walking.  He was noted to have some redness in his right foot and a dried blister on his left great toe.  The redness and swelling of the right foot was attributed to a gout flare-up.

The September 10, 2003, entry noted by the VA examiner shows the Veteran reported with a complaint of pain in his feet.  The Veteran described it as aching, burning and numbing.  He said the pain was continuous.  The physician noted that the Veteran was being seen for follow-up of his poorly controlled diabetes.  The Veteran was referred to the podiatry clinic.  The October 7, 2003, podiatry entry noted a history of gout and peripheral neuropathy involving the feet.  He said he had been experiencing pain in his toes, right greater than left, for the last six months.  He described the pain as like "tearing hide off of my feet.  It hurts to put socks on."  The assessment was diabetic neuropathy.  

Also associated with the SSA records were treatment records from T. W. Howard, M.D., for the period from February 1994 to June 1996.  The initial entry noted that the Veteran was self-referred for complaints of gout.  Dr. Howard said the Veteran gave a history of what he said was typical intermittent severe arthritis involving the feet, ankles, knees, and recently the right wrist for two years.  He said that, in between episodes of arthritis, the Veteran was asymptomatic.  He said that gout had been suspected in the past due to elevated levels of uric acid in tests.  In regard to past medical history, the Veteran related having hypertension.  He did not report any cold injury in service or a continuation of symptoms since that time.  

Dr. Howard said his examination showed the shoulders, elbows, hips, knees, ankles and feet as all normal.  He listed the Veteran's wrists and hands as negative.  He said the skin examination was negative and that strength and sensation were normal as were reflexes.  The impression was chronic gout and hypertension.  The Veteran was seen for follow-up in June 1994.  He had been taking his medication and had not had a flare-up of his gout.  An entry from July 1994 reported that the Veteran was seen after some abnormal laboratory values.  Dr. Howard said they indicated the Veteran as having mild diabetes mellitus and quite high values for his cholesterol and triglycerides.  The Veteran was seen again in February 1995 and June 1996.  There were no complaints of foot pain or neuropathy and no mention of a prior cold injury of the feet.  

A SSA physician noted a review of blood pressure readings from the VA records provided to SSA.  The Veteran was also noted to complain of pain in his feet, legs and hands due to his gout in December 2002.

An SSA psychological evaluation from January 2003 did not record a history of cold injury in service.  The Veteran was said to walk with a normal gait.  The Veteran reported current medical problems that included diabetes, gout, hypertension, swelling of the feet and hands with usage, high cholesterol and triglycerides, headaches and blurry vision.  The examiner said the Veteran did not have a military disability.  The Veteran was given an Axis I diagnosis of adjustment disorder with depressed mood.

The Veteran underwent a second SSA psychological evaluation in October 2003.  The Veteran's past medical history was reviewed.  High blood pressure, diabetes and gouts in both his hands and feet were noted.  The examiner said no other illnesses were noted.  In regard to his daily activities the Veteran reported the need for the use of crutches when his gout was active.  He also reported a limitation on the duration he was able to stand due to the resulting swelling of his feet.  He also said that wearing shoes was painful at times.  The Veteran received several Axis I diagnoses to include major depressive disorder, recurrent, severe with psychotic features, chronic, obsessive-compulsive disorder, and specific phobia, situational type.  

The Veteran, through his attorney representative, submitted 318 pages of VA treatment records in September 2010.  The records covered a period from March 2007 to July 2010.  The records do not record evidence of findings of cold injury residuals.  The records also do not relate the Veteran's peripheral neuropathy to any incident of service, particularly a cold injury.  The records do reflect continued podiatry diabetic foot examinations that continue to reflect results to those dating back to 1999 - normal skin findings without any mention of a past history of cold injury.

The Veteran had requested a local hearing for his claim; however, he elected to have an informal conference with the decision review officer (DRO) in October 2010.  It was at this conference that the Veteran said he would withdraw his appeal of the issues of entitlement to service connection for hypertension and entitlement to nonservice-connected disability pension benefits.  The DRO advised that this should be done in writing.  The DRO noted that the Veteran said he was seen for complaints regarding his feet in the 1980's and that this was before his diagnosis of diabetes.  The agreement was to keep the record open for 45 days for Veteran to submit evidence of his claimed treatment.  The Veteran was also advised to submit buddy statements in support of his contentions.  

The Veteran, through his attorney, later submitted copies of the VA, Dr. Howard's and SSA medical records that were relied on by SSA in adjudicating the Veteran's SSA disability claim.  The records are duplicative of those already discussed.

The Veteran submitted a lay statement from an individual identified as V.M. that was dated in November 2010 and received in July 2011.  V.M. identified herself as a registered nurse but did not identify her relationship to the Veteran.  She began by saying she was writing in regard to when the Veteran returned home in 1977 after "the war."  She said that, after his return from "the war", and his talking a lot about his problems, she remembered him telling her about his feet.  She said he had told her about the pain, redness, swelling, light blistering and purple pale skin.  She also said that he had had pain in his feet and toes to the present day.   She said she had noticed the discolorations at times in his feet that she described as paleness, redness and swelling, whenever she would check for him.  V.M. said the Veteran still complained of pain, tingling and different sensations in his feet.  She said this seemed to affect the Veteran's toes nails as well.  Finally, she said that she realized that someone could develop neurological type problems related to this type of injury and this would be indicative of the Veteran's complaints.

The Veteran testified at a video conference hearing in February 2013.  He was unrepresented at the time as his attorney had withdrawn her representation in September 2012.  The Veteran had not obtained new representation and did not seek a delay to do so.  The Veteran described the circumstances regarding his first treatment for a cold injury in December 1974.  He said they were out on a training exercise and the temperature dropped quickly and they were frozen out.  He said he was treated and this was in his records.  He said that ever since, at times, his toes would feel like they were burning up or like they were on fire.  He said his nails kept coming off.  The Veteran testified that he could tear off a toe nail just by putting on socks.  His treatment for pain from his gout also helped with his pain from his peripheral neuropathy.  

The Veteran also discussed the incident in Germany.  He said that he was required to go on patrols there.  The Veteran did not describe any specific weather or incident; only that it "got so bad" he had to go on sick call.  He said he was put on a profile and not allowed to participate in exercises.  The Veteran said those were the two incidents of frost bite in service.  The Veteran was asked if he received any treatment in service and he said he had not received treatment.  The Veteran described how he got a job soon after service.  He said he had to work through the pain in his feet and his fingers.  The Veteran said he went to see Dr. Howard in 1984 because of his gout.  The Veteran noted that the treatment records from Dr. Howard were in the records he had submitted to VA.  

The Veteran said he would like an examination where someone looked at his feet.  He described what happened to him on his podiatry visits and how a nurse would test him for sensation and other things.  He did not remark on the extensive VA examination from June 2008.  The Veteran also testified that he was missing the toe nail from several of his toes.  The Veterans Law Judge said that there was a diagnosis of diabetes in the record.  The Veteran responded that he did not know when he was diagnosed.  He thought it was in 1997 or 1998.  




II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis and other organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is sometimes identified as a residual of frost bite.  Arthritis is a condition listed as a chronic condition under 38 C.F.R. § 3.309(a), as is peripheral neuropathy, and continuity of symptomatology is for potential consideration in this case.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The regulation provides that where a chronic disease is shown in service or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly due to intercurrent cause. 

The regulation further provides that that the rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis that is first shown as a clinical entity at some later date.  The United States Court of Appeals for the Federal Circuit interpreted the provision as requiring that there be a reliable diagnosis of the chronic disease in service.  Further, that '[t]o be shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Walker, 708 F.3d at 1335.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here the Veteran is alleging that he suffers from residuals of cold injury to his feet in service, to include peripheral neuropathy.  The objective medical evidence and preponderance of probative evidence of record weighs against the Veteran's claim.

The STRs document one instance where the Veteran was treated for what was described as mild frostbite in December 1974.  Mild swelling was noted.  No residuals from that episode are noted in the STRs.  He was seen again for a subjective complaint of frost bite in November 1975.  However, the treatment entry did not provide a diagnosis of frostbite as the examination was normal.  An entry, from approximately a week later, stated that the Veteran was not to go to the field for an exercise.  The Veteran's February 1977 separation examination was negative for complaints or findings involving his feet or any reference to the past cold injury from December 1974.  He was never diagnosed with arthritis or peripheral neuropathy in service; thus, no chronic disability in service.

The Veteran testified that he thought he saw Dr. Howard for his foot pain in 1984; however, the private treatment records clearly show the first visit was in February 1994.  The complaints were all related to gout and treatment for those symptoms.  There was no mention of a cold injury of the feet in service.  Most importantly, the Veteran's gout was said to involve additional body parts besides in his feet.  Dr. Howard did not diagnose peripheral neuropathy.  He did refer to the Veteran's gout flare-ups as intermittent severe arthritis at a time that was nearly 20 years after service and with a two year history.  He noted the Veteran had an elevated glucose level and said this represented mild diabetes.

At the time of his claim, the Veteran reported receiving VA treatment beginning in 1998.  Those VA records show him as not complaining of any cold injury during his treatment.  His gout was manifest by that time and it was not related to the Veteran's military service.  The VA records show treatment for diabetes beginning in December 1999.  There is no mention of peripheral neuropathy until 2003.  Further, there are multiple diabetic foot examinations throughout the entire period of VA records from 1999 to 2010 and there are no entries that support the Veteran's testimony of his nails failing off if they were to get stuck while putting on socks.  His peripheral neuropathy symptoms of burning, tingling and numbness are noted in 2003 and attributed to diabetic neuropathy.

The VA examiner conducted an in-depth examination.  He reviewed the STR entries and found that, if the Veteran had true frost bite in December 1974, he would not have been told to use warm soaks as this would have caused severe pain.  Instead, cold water would have been recommended to thaw his feet.  The examiner reviewed the VA treatment records and did not see evidence of peripheral neuropathy until 2003.  He noted that the Veteran's diabetes was not under control at that time.  The examiner, after reviewing the evidence of record, concluded that the Veteran's peripheral neuropathy was due to his nonservice-connected diabetes.

The Board acknowledges the Veteran's lay statements as well as the statement from V.M.  The Veteran is competent to report his symptoms of burning, tingling and numbness.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is not competent to relate such symptoms as being related to his episode of frost bite in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Further, his credibility in this matter is at issue.  Although the Veteran has said he continued to experience his symptoms from service to the present, this is not shown by the records from Dr. Howard.  The Veteran has testified that he first sought treatment for his feet from Dr. Howard.  Those records show it was only for problems related to gout in 1994 and not 1984.  He did not complain of foot problems, other than his gout, with his VA treatment for several years and this was more than 20 years after service.  Further, Dr. Howard recorded a two year history at the time of the initial visit.  As noted above, the Veteran did not relate any problems with a cold injury in service in receiving treatment for his foot symptoms.  

The statement from V.M., on the whole, lacks probative value.  Her references to the Veteran returning from war have no validity as the Veteran did not serve in war or combat.  He was assigned to Germany in 1975 and returned to the U.S. for discharge processing in 1977.  Her statement of her recalling the Veteran telling her about his being frost bitten in the past is credible as it relates to a documented incident.  However, her saying that the Veteran described having pain, redness, swelling, light blistering and purple pale skin is nothing more than reciting what the Veteran told her.  These symptoms are contradicted by the findings reflected in the STRS.  Only mild swelling was observed in December 1974.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

V.M. did not state she observed these symptoms upon the Veteran's return home in 1977.  She did say she had observed some of these symptoms but not when this observation occurred.  As the objective medical evidence of record shows, these symptoms, such as swelling, redness and light blistering, were not shown in the STRs aside from mild swelling on one occasion and were only evident after service during flare-ups of the Veteran's gout as documented by Dr. Howard and in the VA treatment records.  The Veteran's gout was not manifest until years after service; Dr. Howard noted a reported onset of some two years in 1994.  Moreover, extensive treatment records in the claims folder do not document purple pale skin at any time.  Only the Veteran's recurring symptoms associated with his gout - pain, swelling, redness and some blistering are noted.  Peripheral neuropathy was not documented until 2003 despite the preceding years of treatment for gout and diabetes.

In viewing the statement against the totality of evidence, the Board affords little probative value to the statement from V.M. insofar as she attempts to identify symptoms that were present soon after service and to the present.  

The medical evidence of record shows the Veteran developing gout a number of years after service.  He did not identify any cold injury at the time of his treatment that began in 1994.  Further, the Veteran did not identify any cold injury to his VA healthcare providers even after diabetes was diagnosed and treatment began in 1999.  Those same healthcare providers have attributed the Veteran's peripheral neuropathy to his diabetes.  The VA examiner reviewed clinical entries and the Veteran's STRs.  His opinion was that there was no true frostbite in service.  More importantly, he opined that the Veteran's peripheral neuropathy was unrelated to any incident of service and due to his diabetes.  Thus, the evidence shows that a disability of cold injury of the feet was not incurred in or aggravated during service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for the cold injury of the feet and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for cold injury of the feet is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


